Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

The parties to this Agreement and General Release, (the “Agreement”), entered
into this 27th day of September, 2016 are Enrique Orta (“Employee”) and Tenneco
Automotive Operating Company Inc. (“Tenneco” or “Employer”), a Delaware
corporation and a subsidiary corporation of Tenneco Inc., sometimes referred to
collectively as the “parties.”

In consideration of the promises, mutual covenants and agreements contained in
this Agreement, Employee and Employer agree as follows:

1. On and effective as of September 6, 2016, Employee and Employer entered into
that certain employment offer letter of agreement (the “Employment Letter”)
pursuant to which Employee accepted, and thereafter undertook to perform duties
of a different position with the Company.

2. On and effective as of September 8, 2016 (the “Termination Date”), Employee
voluntarily terminated the Employment Letter and resigned his employment with
Employer and from any and all offices, directorships and positions Employee held
and/or holds with Tenneco, its parent, direct or indirect subsidiaries,
affiliates and related companies or entities, regardless of its or their form of
business organization, including without limitation, whenever applicable Tenneco
Inc., Tenneco Automotive Operating Company Inc., Tenneco Automotive Iberica,
S.A. and Tenneco GmbH (the “Employer Entities”).

3. Subject to the condition that Employee has not revoked any portion of this
Agreement during the seven day revocation period described below, Employer shall
make the payments, subject to any and all applicable withholding and other
employment taxes, and provide the benefits contained in Schedule A attached to
this Agreement. Employee acknowledges and agrees that the payments and benefits
specified in this Agreement, including Schedule A, are in full and complete
satisfaction of any and all liabilities or obligations Employer has or may have
to Employee, including but not limited to any and all Employer obligations to
Employee for salary, severance pay, bonuses, holiday pay, vacation pay, stock
options, medical insurance, dental insurance, life insurance, any other
benefits, and any other claims for payment not specifically mentioned in this
Agreement, and that the payments and benefits specified in this Agreement,
including Schedule A, exceed in value any payments and benefits to which
Employee may be already entitled. In addition, during the period from the
Termination Date through and including October 15, 2016 (the “Initial Severance
Period”), Employee will receive, on regular Company payroll dates throughout
Initial Severance Period, severance payments from the Company in amounts equal
to the bi-weekly base salary payments from the U.S. payroll and the monthly
payments from the German payroll that he was receiving as of the Termination
Date (the “Additional Severance”). The Additional Severance will be subject to
all applicable tax and other withholdings, and will not be subject to rescission
or repayment by Employee by virtue of his delay, failure or refusal to execute
this Agreement or the revocation thereof within the seven-day revocation period.

 

 

 

1

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, the Employee, and
Employee’s beneficiaries and dependents as applicable, shall retain entitlement
to: (i) any and all benefits to which Employee is entitled under the terms of
any plan maintained or contributed to by an Employer Entity which is qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”); (ii) any continuation of health or medical coverage at the Employee’s,
beneficiary’s or dependent’s expense, to the extent required by the relevant
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985; and
(iii) reimbursement for business expenses properly incurred by Employee on
behalf of Employer and timely submitted to Employer with proper supporting
documentation no later than 20 days after the Termination Date.

4. (a) Employee acknowledges that the Employer Entities’ business and services
are highly specialized and that the following information is not generally
known, is highly confidential and constitutes “Confidential Information:” trade
secrets; proprietary technical and business information relating to any Employer
Entity’s plans, analysis or strategies concerning international or domestic
acquisitions, possible acquisitions or new ventures; development plans or
introduction plans for products or services; unannounced products or services;
operation costs; pricing of products or services; research and development;
personnel information; manufacturing processes; installation, service and
distribution procedures and processes; customer lists; any know-how relating to
the design, manufacture, and marketing of the Employer Entities’ services and
products, including components and parts thereof; non-public information
acquired by Employee concerning the requirements and specifications of any
Employer Entity’s agents, vendors, contractors, customers and potential
customers; non-public financial information, business and marketing plans,
pricing and price lists; non-public matters relating to employee benefit plans;
quotations or proposals given to agents or customers or received from suppliers;
and any other information which is sufficiently secret to derive economic value
from not being generally known.

(b) In accordance with the Inventions, Improvements and Discoveries and
Proprietary Information Agreement signed by Employee and hereby incorporated by
reference, and with this Agreement, Employee shall maintain in the strictest
confidence and will not, directly or indirectly, use, intentionally or
inadvertently publish or otherwise disclose to any person or entity whatever,
Confidential Information, regardless of its form, without the prior written
explicit consent of the General Counsel of Tenneco Inc. Employee shall take
reasonable precautions to protect against the inadvertent disclosure of
Confidential Information. Employee’s obligations under this Agreement with
respect to Confidential Information shall extend for the period that such
information is not generally known outside any of the Employer Entities for
reasons other than disclosure or disclosures made by or on behalf of
Employee. Should Employee be served with legal process seeking to compel
disclosure of any Confidential Information, Employee shall notify the General
Counsel of Employer immediately, and in no event later than 48 hours after being
served with process, so Employer can determine if it may take steps to prevent
or limit disclosure of Confidential Information.

 

 

 

2

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

(c) Employee further acknowledges that (i) Employer and Employer Entities expend
significant resources to develop and maintain their customers, that these
customer relationships are long-standing and have been developed and maintained
over a period of many years, that the Employer Entities alone placed Employee in
a position to interact with their long-standing clients, and that the Employer
Entities would be irreparably harmed if their customer relationships were
destroyed or tampered with because such relationships are a significant asset of
the Employer Entities, (ii) Employee performed services of a unique nature for
Employer that will be irreplaceable, and that Employee’s performance of such
services to a competing business will result in irreparable harm to the Employer
Entities, (iii) Employee has had access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Employer Entities, and (iv) Employee generated goodwill for the Employer
Entities in the course of Employee’s employment.

(d) Employee further acknowledges that Employee inevitably would disclose
Confidential Information, including trade secret information, should Employee
serve as director, officer, manager, supervisor, consultant, independent
contractor, owner of greater than 3% of the stock, representative, agent, or
employee (where Employee’s duties as an employee would involve any level of
strategic, advisory, technical, creative, marketing, sales, or other similar
input) for any competitor of Employer or any other Employer Entity involved in
the original equipment vehicle or vehicle parts businesses in the areas of
emissions treatment, exhaust or ride control.

(e) In light of Employee’s acknowledgments regarding Confidential Information,
customer relationships, and inevitable disclosure set forth above, in order to
protect the Employer’s legitimate business interests described herein, and as
additional consideration in return for the payments and benefits described in
this Agreement, including Paragraph 3 and Schedule A, Employee agrees that, for
a period of 24 months following the Termination Date:

(1) Employee shall not, without Employer’s express, written consent (to be
provided by the General Counsel of Tenneco Inc., which approval may be withheld
in Employer’s sole discretion), directly or indirectly, whether individually or
for or on behalf of any other individual, business, or entity, serve as
director, officer, manager, supervisor, owner or shareholder (of other than a
passive investment of less than 3% of the individual’s, business’, or entity’s
outstanding publicly-traded stock), consultant, independent contractor,
representative, agent, or employee (where Employee’s duties would include any
level of strategic, advisory, technical, creative, marketing, sales, or other
similar input) for any individual, business, or other entity that designs,
manufactures, markets, sells, supplies, or distributes original equipment
vehicle parts in the areas of emissions treatment, exhaust or ride control, or
any other products which perform the same or similar function as those
manufactured, marketed, sold, supplied, or distributed by

 

 

 

3

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

Employer Entities in the original equipment vehicle or vehicle parts businesses
(“Products”), in any original equipment market in which Employer or any Employer
Entity manufactures, markets, sells, supplies, or distributes such Products as
of the Termination Date or as of any time within the twelve (12)-month period
preceding the Termination Date; and notwithstanding the above, the written
consent (to be provided by the General Counsel of Tenneco Inc., which approval
may be withheld in Employer’s sole discretion) shall not be unreasonably
withheld if the Employee has the opportunity to serve, in any of the described
ways, for 1). the companies MET TECNO 2000 and AFGRA or 2). a company, if and
only if, such service would be in a separate division of such company that is
isolated from, and has no involvement whatsoever with, such company’s other
division that manufactures, markets, sells, supplies or distributes Products
(for example, if a company sold shock absorbers and automotive transmissions,
Employer would not unreasonably withhold consent for Employee to work solely for
the division that sells automotive transmissions). The Company will consider in
good faith any request by Employee for similar accommodation with respect to
other career opportunities that he may encounter or pursue, provided that the
Company retains the right in its sole discretion for any (or no) reason to
withhold its consent. Nothing in this Section 4(e)(1) will relieve Employee of
his obligations to protect and refrain from using Confidential Information.

(2) Except as provided in the third to last sentence of Paragraph 4(e)(1) above,
Employee shall not, in any capacity, whether on Employee’s behalf or on behalf
of any other individual, business or entity, for purposes of selling, marketing,
or attempting to sell or market any Product, solicit any customer of any
Employer Entity (i) with or for whom Employee had contact, communication, or
other interaction of any kind or (ii) with respect to whom Employee received
Confidential Information, in each of (i) and (ii) during the last 24 months of
Employee’s employment by any Employer Entity;

(3) Employee shall refrain from contacting any employee of any Employer Entity
for purposes of recruiting or placing such individual with another employer or
influencing such individual to terminate employment with any Employer Entity;

(4) In the event that an employee of an Employer Entity contacts Employee in
contemplation or for the purpose of seeking employment with another employer or
terminating employment with such Employer Entity, Employee shall not enter into
any discussions with such employee regarding that matter without prior written
approval of Employer, to be provided by the General Counsel of Tenneco Inc.,
which approval may be withheld in Employer’s sole discretion; and

(5) Furthermore, Employee may not directly or indirectly extend an offer of
employment or cause an offer of employment to be extended to an employee or a
person who within the 90 days preceding the extension of such offer was an
employee of an Employer Entity without the prior written approval of Employer,
to be provided by the General Counsel of Tenneco Inc., which approval may be
withheld in Employer’s sole discretion.

 

 

 

4

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

(f) The running of the time periods applicable in Paragraph 4(e) hereof shall be
suspended during the period of any violation of these provisions by the
Employee.

(g) Employee acknowledges that the duration and scope of each of the above
restrictions and limitations (including, but not limited to, the time periods,
geographic, and customer scopes of restriction) are fair, reasonable, and
necessary to protect the Employer Entities’ legitimate protectable interests,
including their interests in Confidential Information and customer and employee
relationships set forth above. Further, Employee agrees to waive any claim to
contest the reasonableness of such restrictions or the legitimacy of the
Employer Entities’ interests. Employee also acknowledges that the above
restrictions and obligations will not prevent Employee from earning a livelihood
or obtaining gainful employment. Schedule A attached to this Agreement contains
details of the specific compensation for the above restrictions and limitations
(including, but not limited to, the time periods, geographic, and customer
scopes of restriction).

(h) All duties and obligations set forth in Paragraph 4 of this Agreement shall
be in addition to those which exist under statute and at common law and shall
not negate but shall be in addition to or coextensive with those obligations
arising under any agreements or documents executed by Employee during Employee’s
employment with Employer.

5. Employee agrees to tender, and hereby represents that prior to the date on
which he executes this Agreement, Employee has tendered, to Employer on the date
of this Agreement all expense reports, notes, memoranda, records, documents,
Employer manuals, credit cards, pass keys, computers, computer diskettes, office
equipment, sales records and data, and all other information or property, no
matter how produced, reproduced or maintained, which is in Employee’s
possession, that is used in or pertains to the business of Employer or any
Employer Entity, including but not limited to lists of customers, prices,
marketing plans, and other confidential materials or information obtained by
Employee in the course of Employee’s employment; provided, however, that
Employee will be permitted to retain his Company-provided cell phone and, if
attainable through commercially reasonable efforts by the Company, his current
cell phone number, so long as he provides prompt access to the phone to Company
IT personnel for purposes of sweeping it of Company-related information.

6. Except as otherwise required by law or by a court of competent jurisdiction,
and subject to Paragraph 7, Employee agrees never to disclose or discuss the
terms, conditions and amounts set forth in this Agreement or the discussions and
negotiations that preceded it, except to Employee’s spouse, attorneys and
financial advisors (collectively, the “Employee Affiliates”) as necessary for
the Employee Affiliates

 

 

 

5

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

to assist Employee; provided, however, that Employee agrees that prior to any
disclosure to an Employee Affiliate, Employee shall inform such Employee
Affiliate of the confidential nature of the Agreement and the discussions and
negotiations that preceded it; and provided, further, that Employee agrees that
the Agreement and the discussions and negotiations that preceded it will be kept
confidential by each of the Employee Affiliates except as required by law or a
court of competent jurisdiction. Subject to Paragraph 7, neither Employee, any
Employee Affiliate, nor anyone else on their behalf will disparage Employer or
any other Employer Entity, or any of their directors, officers, employees,
attorneys or agents, except that, for the avoidance of doubt, neither this
paragraph nor any other paragraph of this Agreement shall be deemed to limit or
preclude Employee from testifying truthfully either before any administrative
agency or in response to any lawfully-issued subpoena.

7. Nothing in any provision of this Agreement is intended to or shall be
interpreted as prohibiting Employee from reporting possible violations of law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal, state or local law or regulation;
provided, that Employee will use his or her reasonable best efforts to (1)
disclose only information that is reasonably related to such possible violations
or that is requested by such agency or entity, and (2) request that such agency
or entity treat such information as confidential. Employee does not need the
prior authorization from the Company to make any such reports or disclosures and
is not required to notify the Company that Employee has made such reports or
disclosures. This Agreement does not limit Employee’s right to receive an award
for information provided to any governmental agency or entity. Further, 18
U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made - (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Accordingly, the parties
to this Agreement have the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
also have the right to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure. Nothing in this Agreement or any other agreement between
the parties is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly permitted by 18 U.S.C. §
1833(b).

8. Employee will cooperate with Employer Entities and promptly provide thorough
and accurate information and testimony voluntarily to or on behalf of any
Employer Entity, regarding any investigation or court case initiated by or
against any Employer Entity or by any government agency. Unless precluded by
applicable law, Employee agrees not to disclose or to discuss with anyone who is
not directing or assisting

 

 

 

6

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

in any Employer Entity investigation or case, other than Employee’s attorney,
the fact of or the subject matter of any investigation, except as required by
law. Any Employer Entity requesting information will attempt to work with
Employee to arrange times that reasonably accommodate Employee, and such
Employer Entity will reimburse Employee for reasonable commuting, parking or
other similar expenses.

9. Employee agrees to take reasonable steps to insure that any statements,
writing, speeches or comments that Employee may make, prepare or deliver, be
fully consistent with Employee’s covenants under this Agreement, and that any
such statements, writings, speeches or comments that in any way relate to any of
the Employer Entities, or any of their attorneys, agents, employees, officers or
directors, or to Employee’s employment with Employer, will be accompanied by
appropriate disclaimers indicating that Employee is not authorized to speak on
behalf of or as a representative or agent of any Employer Entity, and that any
such statements, writings, speeches or comments do not in any way necessarily
reflect any Employer Entity’s positions. Nothing in this paragraph or in this
Agreement is intended to or shall be interpreted to limit Employee’s ability to
communicate with any administrative agency, or in response to a lawfully-issued
subpoena, about the Employer Entities.

10. EMPLOYEE DECLARES HIS EMPLOYMENT RELATION WITH THE EMPLOYER ENTITY AS
DEFINED IN THE PREAMBLE HEREOF FULLY TERMINATED AND SETTLED TO ALL EFFECTS, AND
EMPLOYEE HEREBY RELEASES, FOREVER DISCHARGES EACH EMPLOYER ENTITY, EACH
PREDECESSOR, SUCCESSOR, JOINT VENTURE AND PARENT OF ANY EMPLOYER ENTITY, AND ANY
AND ALL OF THEIR RESPECTIVE PAST OR PRESENT OFFICERS, DIRECTORS, PARTNERS,
INSURERS, AGENTS, ATTORNEYS, EMPLOYEES, TRUSTEES, ADMINISTRATORS AND FIDUCIARIES
(ALL COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY AND ALL MANNER OF ACTIONS,
CAUSES OF ACTIONS, DEMANDS, CLAIMS, AGREEMENTS, PROMISES, DEBTS, LAWSUITS,
LIABILITIES, RIGHTS, DUES, CONTROVERSIES, COSTS, EXPENSES AND FEES
(COLLECTIVELY, “CLAIMS”), WHETHER ARISING IN CONTRACT, TORT OR ANY OTHER THEORY
OF ACTION, WHETHER ARISING IN LAW OR EQUITY, WHETHER KNOWN OR UNKNOWN, CHOATE OR
INCHOATE, MATURED OR UNMATURED, CONTINGENT OR FIXED, LIQUIDATED OR UNLIQUIDATED,
ACCRUED OR UNACCRUED, ASSERTED OR UNASSERTED, FROM THE BEGINNING OF TIME UP TO
THE DATE EMPLOYEE EXECUTES THIS AGREEMENT, EXCEPT FOR THOSE OBLIGATIONS CREATED
BY OR ARISING OUT OF THIS AGREEMENT AND THOSE OBLIGATIONS SPECIFICALLY EXCLUDED
UNDER PARAGRAPH 3 OF THIS AGREEMENT. EMPLOYEE EXPRESSLY WAIVES THE BENEFIT OF
ANY STATUTE OR RULE OF LAW WHICH, IF APPLIED TO THIS AGREEMENT, WOULD OTHERWISE
PRECLUDE FROM ITS BINDING EFFECT ANY CLAIM AGAINST ANY RELEASED PARTY NOT NOW
KNOWN BY EMPLOYEE TO EXIST, INCLUDING IF EMPLOYEE LIVES IN CALIFORNIA, ANY
BENEFIT UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE WHICH STATES AS FOLLOWS:

 

 

 

7

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

EXCEPT AS NECESSARY FOR EMPLOYEE TO ENFORCE THIS AGREEMENT OR AS EXCLUDED UNDER
PARAGRAPH 3 OF THIS AGREEMENT, THIS AGREEMENT IS INTENDED TO BE A GENERAL
RELEASE THAT EXTINGUISHES ALL CLAIMS AGAINST ANY RELEASED PARTY. EMPLOYEE IS
NOT, HOWEVER, WAIVING ANY RIGHT OR CLAIM THAT MAY ARISE AFTER THE DATE THIS
AGREEMENT IS EXECUTED.

11. Without in any way limiting the generality of the foregoing, this Agreement
constitutes a full release and disclaimer of any and all Claims arising out of
or relating in any way to Employee’s employment, continued employment,
retirement, resignation, or termination of employment with Employer, whether
arising under or out of a statute including, but not limited to, the Spanish
Workers’ Statute and related legislation, Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 1981, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act of 1990 (“OWBPA”), the Family
and Medical Leave Act, the National Labor Relations Act, the Worker Adjustment
and Retraining Notification Act, the Americans With Disabilities Act, and any
county, municipal, and any other federal, state or local statute, ordinance or
regulation, all as may be amended from time to time, or common law claims or
causes of action relating to alleged discrimination, breach of contract or
public policy, wrongful or retaliatory discharge, tortious action, inaction, or
interference of any sort, defamation, libel, slander, personal or business
injury, including attorneys’ fees and costs, and all claims for salary, bonus,
vacation pay, and reimbursement of expenses, except as provided in this
Agreement.

12. To the fullest extent legally permitted, and subject to Paragraph 7,
Employee has specifically waived Employee’s right to any monetary recovery or
injunctive relief in any lawsuit, including the right to any monetary recovery
or injunctive relief in any lawsuit brought by any agency, entity or person on
Employee’s behalf, with respect to any claims released herein. Employee
understands and agrees that by signing this Agreement, Employee does not waive
future claims or the right to file against the Employer a charge with or
participate in any investigation by the EEOC or any comparable federal, state or
local agency. However, subject to Paragraph 7, Employee waives and releases, to
the fullest extent legally permissible, all entitlement to any form of personal
relief arising from a charge Employee or others may file (excepting only any
benefit or remedy to which Employee is or becomes entitled pursuant to Section
922 of the Dodd-Frank Wall Street Reform and Consumer Protection Act). Employee

 

 

 

8

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

understands that this waiver and release of personal relief would not affect an
enforcement agency’s ability to investigate a charge or to pursue relief on
behalf of others. Employer agrees and acknowledges that Employee does not waive
or release any claims or other matters that, by operation of law, Employee
cannot waive or release unilaterally. The provisions of this Agreement, neither
in isolation nor in combination, should be construed to interfere with the
Employee’s right to file charges with the EEOC or otherwise communicate or
cooperate with the agency, notwithstanding the waiver of monetary and other
relief. Employee represents that Employee has not assigned or transferred, or
purported to assign or transfer, to any person or entity, any Claim or any
portion thereof or interest therein. Employee warrants that Employee is unaware
of any claim which may be asserted by Employee or any agency, entity or person
in connection with Employee’s employment with Employer or the termination
thereof.

13. Employee acknowledges that, except the Inventions, Improvements and
Discoveries and Proprietary Information Agreement entered into between the
parties, any employment or contractual relationship between Employee and
Employer will terminate by virtue of this Agreement, and that Employee has no
future employment or contractual relationship with Employer other than the
contractual relationship created by this Agreement. In consideration of this
Agreement, Employee hereby waives any and all employment rights that Employee
now has with Employer or any Employer Entity, except as otherwise expressly
provided in this Agreement. Employee agrees not to seek reinstatement,
reemployment, or future employment as a new employee, and no Employer Entity has
an obligation, contractual or otherwise, to employ or reemploy, hire or rehire,
or recall or reinstate Employee in the future, with Employer or any Employer
Entity.

14. This Agreement shall be binding upon and inure to the benefit of Employer
and its successors and assigns, and Employee and Employee’s heirs,
administrators, and executors, and any legal representative of the parties. Each
of the Released Parties is an intended third party beneficiary of this
Agreement. This Agreement is not assignable by Employee.

15. Employee warrants that no promise or inducement to enter into this Agreement
has been offered or made except as set forth in this Agreement, that Employee is
entering into this Agreement without any threat or coercion and without reliance
on any statement or representation made on behalf of any Employer Entity or by
any person employed by or representing any Employer Entity, except for the
written provisions and promises contained in this Agreement.

16. This Agreement constitutes the entire agreement and understanding between
the parties with regard to all matters, including but not limited to Employee’s
employment, termination, payments owed to Employee and the other subject matters
addressed in this Agreement, and supersedes and replaces all prior commitments,
negotiations and agreements proposed or otherwise, whether written or oral,
concerning the subject matters contained in this Agreement, EXCEPT any plans or
policies of Employer or Employer Entities which govern the pension and health
benefits, stock

 

 

 

9

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

options or expense reimbursement referenced in Schedule A to this Agreement and
the Inventions, Improvements and Discoveries and Proprietary Information
Agreement. This Agreement is an integrated document and the consideration stated
in it is the sole consideration for this Agreement.

17. The parties agree that damages incurred as a result of a breach of this
Agreement will be difficult to measure. It is, therefore, further agreed that,
in addition to any other remedies, equitable relief will be available in the
case of a breach of this Agreement without Employer needing to post bond or
other security. It is also agreed that, in addition to any other remedies, in
the event of a breach of this Agreement by Employee or an Employee Affiliate,
Employer may withhold and retain all or any portion of the payments referenced
herein except this withholding/retention provision shall not apply to any claim
under the ADEA or the OWBPA to the extent required by law.

18. In the event of litigation in connection with or concerning the subject
matter of this Agreement, the prevailing party shall be entitled to recover all
costs and expenses of litigation incurred by it, including such party’s
reasonable attorneys’ fees and reasonable compensation for the services of its
internal personnel, except this provision does not apply to any claim under the
ADEA or the OWBPA to the extent required by law.

19. If a court holds that the restrictions set forth in Paragraph 4 of this
Agreement are unreasonable or unenforceable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall revise the restrictions to cover the
maximum duration, scope and area permitted by law. If any provision, paragraph,
subsection or other portion of this Agreement is determined by any court of
competent jurisdiction to be invalid, illegal or unenforceable in whole or in
part, and such determination becomes final, such provision or portion shall be
deemed to be severed or limited, but only to the extent required to render the
remaining provisions and portion of this Agreement enforceable. This Agreement
as thus amended shall be enforced so as to give effect to the intention of the
parties insofar as that is possible. In addition, the parties hereby expressly
empower a court of competent jurisdiction to modify any term or provision of
this Agreement to the extent necessary to comply with existing law and to
enforce this Agreement as modified.

20. Nothing in this Agreement shall be construed as an admission of any
wrongdoing by any person or entity.

21. This Agreement shall be deemed to have been executed and delivered within
the State of Delaware and the rights and obligations of the parties shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Delaware without regard to that state’s rules regarding conflict of
laws.

 

 

 

10

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

22. The parties agree that any dispute relating to this Agreement or Employee’s
employment with Employer or the termination thereof shall be submitted by the
parties to, and decided by, the courts in Detroit, Michigan, which the parties
acknowledge and agree is the most likely most-convenient forum for the
resolution of any dispute between them.

23. The language of all parts of this Agreement shall in all cases be construed
as if mutually drafted and as a whole, according to its fair meaning and not
strictly for or against any of the parties.

24. The parties acknowledge that Employee shall have the right to revoke and
cancel this Agreement if Employee, at any time within the seven calendar days
following its execution, revokes it. This Agreement will become effective,
enforceable and irrevocable on the eighth day after employee executes this
Agreement unless Employer receives Employee’s written revocation on or before
the close of business on the seventh day after employee executes this
Agreement. If Employee desires to revoke and cancel this Agreement, Employee
must do so in writing to the General Counsel of Tenneco Inc., within seven
calendar days after Employee executes this Agreement, and all terms of the
Agreement shall be void and of no effect. If this Agreement is canceled and
revoked by Employee, Employer shall have no obligations under this Agreement.

25. The parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Agreement that
are not inconsistent with its terms.

26. This agreement supersedes and terminates, to the extent not heretofore
terminated, all other agreements and/or letters of understanding, signed in any
jurisdiction between Employee and Tenneco and/or any of its affiliates,
including but not limited to, the Spanish employment agreement dated January,
17th 1995, and any further amendment of such agreement and /or any other
agreement signed in Spain, the Letter of Understanding dated August 2010, the
addendum signed on January 2012 to the Letter of Understanding dated August
2010, and the Letter of Understanding dated February 19th, 2015, and the
addendum to such Letter of Understanding, dated as of July 14, 2015, and the
Employment Letter (as defined above).

27. This Agreement has been the subject of negotiations and discussions between
the parties, each of which has been represented and advised by (or has been
given the opportunity to retain) competent counsel, so that any statute, case
law, or rule of interpretation or construction that would or might cause any
provision to be construed against the drafter of this Agreement shall have no
force and effect.

28. This Agreement may be executed in any number of duplicate originals,
photocopies, or facsimiles, all of which (once each party has executed at least
one such duplicate original, photocopy or facsimile) will constitute one and the
same document.

 

 

 

11

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

Employee acknowledges as follows:

A. That Employee has been hereby advised in writing and encouraged by Employer
to consult with an attorney before signing this Agreement;

B. That Employee has at least 21 days to consider it;

C. That this Agreement is written in a manner that is understood by
Employee, Employee has carefully read and fully understands this Agreement, has
had sufficient time to consider it, has had an opportunity to ask questions and
have it explained, and is entering into this Agreement freely and voluntarily,
with an understanding that the general release will have the effect of waiving
any action or recovery Employee might pursue for any claims arising on or prior
to the date of the execution of this Agreement;

D. That Employee knowingly, voluntarily and in good faith intends to be legally
bound by this Agreement and to waive the rights identified herein; and

E. That Employee has until the end of the seventh calendar day following the
date he signs this Agreement to deliver written notice to the Company that he
has elected to revoke this Agreement, the effect of which revocation would be to
render null and void all Company payments and other obligations created
hereunder, save only for the Additional Severance payment, which Employee will
be entitled to keep.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

Tenneco Automotive Operating Company Inc.   By:  

/s/ Gregg A. Bolt

            Gregg A. Bolt   Dated:  

September 27, 2016

  Its:    SR VP Global HR & Administration  

/s/ Enrique Orta

  Enrique Orta   Dated:  

September 27, 2016

 

 

 

12

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

Schedule A

to

Agreement and General Release

Unless the Agreement and General Release to which this Schedule is attached (the
“Agreement”) is revoked by Employee in accordance with Paragraph 24 thereof,
Employer shall make Payments pursuant to Paragraph 3 of the Agreement and this
Schedule A (subject to applicable withholding and other taxes), and Employee
shall be entitled to receive other benefits as set forth below.

1. Separation Payment: The equivalent of USD 1,800,000.00

 

  •   Payable in the following amounts:

 

  •   USD 400,000 in a lump sum within two payroll periods following the date
that this Agreement becomes irrevocable by the Employee; and

 

  •   USD 1,400,000 in equal installments at intervals in accordance with the
Company’s applicable payroll schedule, commencing in the Company’s payroll
period following the month in which this Agreement becomes irrevocable by the
Employee and ending 24 months thereafter (the “Severance Period”).

 

  •   It being understood that the interval and administration of payments may
change during the Severance Period depending upon Employee’s then-resident
country. If currency conversion is required, the applicable exchange rate will
be the rate in effect on the date the Agreement becomes irrevocable by Employee.

2. Accrued 2016 Vacation.

 

  •   Paid within 2 pay periods of Employee’s termination date.

 

  •   Paid regardless of whether Employee elects to accept and sign the
Agreement & General Release.

3. Non-Compete Compensation.

 

  •   The Parties agree that, for the duration of the restricted periods set
forth in Paragraph 4(e) of the Agreement, in consideration of and subject to
Employee’s continued compliance with the covenants and commitments set forth
therein, 50% of each payment described in Section 1 of this Schedule A shall be
considered non-compete compensation. For the avoidance of doubt, the non-compete
compensation is included in, and is not in addition to, the amount set forth in
item 1 of this Schedule A.

4. Benefits: As an accommodation, the Company will provide Employee with the
following benefits-related payments and other considerations (at current levels)
until such time Employee obtains employment and becomes eligible for similar
benefits (which circumstance Employee will promptly disclose to the Company), at
which time these considerations will cease:

 

 

 

13

  

E.O.

Executive Initials

GB

Tenneco



--------------------------------------------------------------------------------

  •   Contributions to the Spanish defined benefit and defined contribution
plans shall be continued for a period of 24 months after the Termination Date at
the levels in effect as of the Termination Date.

 

  •   Spanish life and disability insurance shall be continued for a period of
24 months after the Termination Date at the levels in effect as of the
Termination Date.

 

  •   As long as Employee remains in the United States (up to a maximum of 24
months) Swiss Life medical insurance plan will be continued. If Employee leaves
the U.S., this benefit will cease.

5. Long-Term Incentive Compensation. In accordance with the applicable plan
provisions and award agreements, performance units, unvested restricted stock,
and unvested stock options are forfeited, including but not limited to awards
pursuant to the 3-Year Long-Term Performance Cash Plan.

6. Outplacement Services. The Company will provide Employee with up to six
months of outplacement services (value not to exceed the equivalent of USD
30,000), provided that, if Employee selects the firm, the Company will pay for
the services only if the firm is approved by Tenneco and its services are
invoiced to Gregg Bolt, Senior Vice President of Global Human Resources and
Administration. Employee’s rights and Employer’s obligation under this paragraph
will expire one year from the Termination Date.

7. Tax Preparation. Employer will provide Employee with tax preparation services
necessitated by Employee’s former expatriate assignment with Employer, subject
to the condition that the Employee provides all the supporting documents as
reasonably necessary to allow for the preparation and filing of applicable tax
returns on a timely basis.

8. Repatriation. If Employee is unable to obtain or does not accept new
employment in the U.S., Employer shall pay for transport (at coach fare) of
Employee, Employee’s family and Employee’s household goods back to Employee’s
home country (in accordance with the limits set forth in Tenneco’s applicable
expatriate policies). Employee’s rights and Employer’s obligation under this
paragraph will expire one year from the Termination Date.

Note: Employer will notify United States immigration authorities of Employee’s
change in employment status. Employee will assume all responsibility for
compliance with immigration laws in respect of Employee’s and Employee’s
spouse’s and dependents’ presence, permission to work, or both, in the United
States, including any necessary changes to Employee’s visa status. If historical
information about, or verification of, Employee’s prior position(s) with
Employer is necessary in connection with Employee’s application for a particular
visa status, Employer will provide such information to Employee within a
reasonable period of time. Employee will also be solely responsible for any sale
of Employee’s personal or real property, wherever located.

 

 

 

14

  

E.O.

Executive Initials

GB

Tenneco